Citation Nr: 0215015	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
muscle tension headaches due to cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

This veteran had active service from November 1985 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).

The Board notes that the veteran has pursued a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  The RO denied that 
claim in an April 2002 rating decision.  There is no 
indication from the claims folder that the veteran has 
initiated an appeal of that decision.  Therefore, the issue 
is not currently before the Board.  

The veteran testified at a Board videoconference hearing in 
August 2002.  A transcript of that hearing is associated with 
the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2.  Before September 28, 1995, the veteran's disability is 
manifested by chronic headaches occurring less than very 
frequently. 

3.  As of September 28, 1995, the veteran's disability is 
manifested by frequent, severe tension migraine headaches 
with pressure at the back of the skull.  There is temporary 
improvement with medication.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for muscle tension headaches due to cervical spine disorder 
before September 28, 1995 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2001).

2.  The criteria for an evaluation of no more than 50 percent 
for muscle tension headaches due to cervical spine disorder 
from September 28, 1995 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.124a, Diagnostic Code 8100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
Board decision in December 1997, the RO's rating decision in 
September 1998, the statement of the case (SOC) dated in 
February 1999, the letter regarding the VCAA in May 2001, the 
supplemental statements of the case (SSOC) dated in August 
2001 and April 2002, and the hearing before a Member of the 
Board in August 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as to 
the evidence needed to substantiate his claims.  In addition, 
the May 2001 letter explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has duty provided all notice as 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
several medical examinations, VA treatment records, and 
information from the veteran's employers.  The veteran has 
submitted private records from several medical providers.  He 
had not authorized VA to obtain any additional private 
evidence.  The Board finds that the duty to assist the 
veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The Board granted service connection for tension headaches in 
December 1997 based on clinical findings in service of 
vascular headaches with complaints of frequent and severe 
headaches, as documented on the veteran's examination on 
discharge from service.  Shortly after separation from 
service, on VA examination in July 1989, the veteran 
continued to complain of tension headaches that occurred on a 
daily basis.  In pertinent part, in VA treatment records 
extending from 1989 to 1993, the examiner noted chronic 
headaches with pain that extended into his neck associated 
with an inservice injury to the neck.  August 1994 University 
student health records document daily intermittent to 
constant headaches from the occipital to bitemporal region 
that after a two-to three-hour period affected his vision.  

In September and December 1995 statements by a chiropractor 
related to treatment for his cervical disability, it is noted 
that the veteran's headaches were severe in the back of his 
skull and frontal area.  The September 1995 statement 
specified that the veteran's headaches were daily and 
intense.  

During his February 1996 personal hearing, the veteran 
related that he had headaches four times a week.  He treated 
them with the same medication he used for his back, which did 
not work very well.  He usually had to lie down.  He also 
took Midrin for headaches.  The veteran continued to describe 
severe headaches without significant improvement from 
medication during his June 1997 Board hearing.

A February 1996 statement from the veteran's chiropractor 
indicated that he continued to have daily headaches.  

On VA examination in May 1998, the examiner recited the 
veteran's inservice injury that lead to the development of 
severe recurring headaches.  The veteran reported at that 
time that he was working in phone support for a firm and had 
a special adaptive chair to accommodate his fatigue and pain.  
The veteran reported that over the course of about 18 months, 
he had missed approximately 10 hours a week of work.  He was 
unable to distinguish whether he missed work due to 
headaches, the back and neck pain, or a combination of all of 
his disorders.  The veteran also indicated that at the time 
of the original injury, his headaches were less severe and 
frequent in nature, and that over time, they had increased in 
frequency and severity, occurring on a daily basis.  As the 
headaches increased, the veteran stated that he had 
significant photophobia and could not focus or keep his eyes 
open.  It was also difficult to read and comprehend, and he 
experienced significant nausea with occasional vomiting.  The 
veteran complained that the pain started as a knife-like 
sensation through the head and then progressed into the 
forehead region with an exploding and throbbing quality.  The 
veteran carried tension in the jaw region and had a good deal 
of pressure in his face.  Also, the veteran took Motrin and 
muscle relaxers, but reported that they did nothing much more 
than dull the pain.  The veteran had tried biofeedback, 
massages, and aromatherapy, but had minimal results.  On 
examination, the examiner noted that the veteran's headaches 
began consistently with the onset of cervical symptoms and 
spread over the course of several hours to severe intensity.  
At the period of time when his headaches were very intense, 
he had vascular phenomena, such as photophobia and nausea.  

A private doctor submitted a medical statement in November 
2001 to the effect that the veteran's chronic migraine 
headaches were increasing as his cervical disk deteriorated.  

VA outpatient records extending from September 2001 to 
January 2002 reveal that the veteran's tension headaches were 
stabilizing.  In progress notes dated in September and 
November 2001, and January 2002, it is noted that the 
veteran's headaches were improved with taking Imitrex.
  
On VA examination in March 2002, the examiner noted that four 
days prior to examination, the veteran had experienced a 
headache that had not subsided.  The veteran described his 
symptoms as pressure at the back of his skull, which extended 
to the temples on the front.  He had been involved in an 
automobile accident in November 2001 and had been 
experiencing headaches since that time.  The veteran reported 
that his headaches would last several hours associated with 
neck and shoulder pressure.  He denied loss of consciousness, 
convulsions, or vomiting.  The veteran reported photophobia, 
blurry vision, and an inability to focus for a few minutes 
associated with the nausea.  The veteran related that he last 
worked as a teacher in 2001, when he was laid off.  The 
veteran complained of headaches at the time of examination 
and stated that he preferred to keep his eyes closed.  On 
examination, the examiner noted that the veteran had been 
diagnosed with vascular headaches and migraines in the past.  
He was treated with Entex tablets, and over time, reduced the 
dosage from the initial one half tablet at the start of the 
headache.  The examiner examined the veteran's eyes and noted 
that he was able to open his eyes wide, and that the pupils 
were equal, round, and reactive to light.  The examiner 
diagnosed muscle tension headaches due to the veteran's 
cervical spine disorder and migraine headaches on symptomatic 
medication.  

During the August 2002 Board hearing, the veteran related 
that Imitrex and narcotics did not control his headaches; 
they provided only temporary relief, after which the headache 
returned.  He had headaches daily.  The veteran stated that 
the headaches interfered with his ability to concentrate.  In 
addition, the medication had side effects that impacted his 
functioning.  

Analysis

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155 (West 1991).  Each 
disability must be viewed in relation to its history with an 
emphasis placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
The veteran's headaches are evaluated as 30 percent disabling 
by analogy to Diagnostic Code 8100, migraine.  38 C.F.R. § 
4.124a.  According to this Diagnostic Code, migraines 
resulting in characteristic prostrating attacks occurring on 
an average once a month over the last several months warrant 
a 30 percent evaluation.  Migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  An evaluation in excess of 50 percent is not 
provided for under the Rating Schedule for migraines.    

Because the veteran disagreed with the initial rating 
assigned by the RO, the Board has reviewed evidence for the 
entire rating period for purposes of the final determination.  
Fenderson, 12 Vet. App. at 126.  

Based on the foregoing, and resolving doubt in the veteran's 
favor, the Board finds that the evidence supports no more 
than a 50 percent rating for muscle tension headaches 
effective from September 28, 1995.  See id. (permitting 
staged ratings based on facts found).  Private evidence from 
that date first demonstrates the occurrence of very frequent 
and severe headaches that more closely approximates the 
criteria for a 50 percent rating.  38 C.F.R. § 4.7.  
Thereafter, VA and private medical evidence consistently 
demonstrates severe disability from frequent headaches.  The 
Board acknowledges the findings from recent VA treatment 
records and the VA examination report showing improvement in 
headaches with Imitrex.  However, the veteran subsequently 
clarified during the Board hearing that the relief was 
temporary.  He also testified that the headaches remained 
very frequent and nearly constant.  The Board finds the 
veteran's testimony credible.  Moreover, the veteran is 
uniquely suited to describe the severity, frequency, and 
duration of his service-connected headaches.  See Falzone v. 
Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 
379 (1995).  

The Board notes that it does not find that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Specifically, 
there is no evidence of frequent hospitalization associated 
with headaches.  Although the veteran has indicated that he 
has been unable to work, the evidence does not show that his 
unemployment is due solely to the service-connected 
headaches.  On this point, the Board observes that the 
veteran has pursued an unemployability claim that considers 
all of his service-connected disabilities, but that that 
particular issue is not currently before the Board.  In 
addition, the report of the March 2002 VA examination 
indicates that the veteran related being laid off from work; 
there was no evidence or allegation that he was laid off 
because of headaches.  

In summary, the Board finds that the evidence supports no 
more than a 50 percent rating for muscle tension headaches 
due to cervical spine disorder no earlier than September 28, 
1995.  38 C.F.R. § 4.3.  To that extent, the appeal is 
allowed.   


ORDER

An evaluation in excess of 30 percent for muscle tension 
headaches due to cervical spine disorder before September 28, 
1995 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, an evaluation of 50 percent for muscle 
tension headaches due to cervical spine disorder effective 
from September 28, 1995 is granted.    



		
	Michelle L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

